Citation Nr: 1427076	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-45 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include blurred vision and dizziness, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to July 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

The Veteran perfected an appeal as to a claim for service connection for a bilateral knee disability.  However, the Veteran withdrew this claim from appellate status in his February 2014 hearing.  See 38 C.F.R. § 20.204  (2013).  Therefore, this issue is not now before the Board.

The issue of entitlement to service connection for headaches is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 1982 rating decision denied service connection for migraine headaches; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for headaches with blurred vision and dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied entitlement to service connection for headaches in an August 1982 rating decision, in part, because the evidence failed to show that his headaches were incurred in or aggravated by military service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

No pertinent evidence was received within the appeal period following the August 1982 rating decision, but evidence received after the expiration of the appeal period includes a letter from a private physician opining that the Veteran's headaches were more likely than not related to his military service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for headaches is granted.




REMAND

The Veteran contends that service connection is warranted for headaches because has had had chronic headaches since injuring his head while playing soccer in service.

Many of the Veteran's service treatment records are unavailable.  However, the Veteran has testified credibly as to a head injury in service and experiencing headaches ever.
 
Although the record reflects only sporadic post-service treatment for headaches, the Veteran alleges that he primarily self-medicated with over-the-counter medications.  A private physician wrote in November 2010 that it was more likely than not that the Veteran's headaches were related to his military service.  

Because there is competent evidence of a current disability, credible evidence that the Veteran had an in-service injury, and indication from a private physician that the disability may be related to that injury, a VA examination is in order to determine the etiology of the Veteran's headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for headaches, to include blurred vision and dizziness.

2.  Then, the Veteran should be afforded a VA examination by a physician qualified to determine the nature and etiology of all headache disorders present during the pendency of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify each headache disorder that has been present during the pendency of the claim.  The examiner should then state an opinion with respect to each headache disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

     For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

     3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

     4.  Then, the RO or the AMC should adjudicate the  reopened claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


